UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6076


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY DON BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.     Richard L. Voorhees,
District Judge. (5:13-cr-00053-RLV-DCK-11)


Submitted:   October 20, 2016             Decided:   November 18, 2016


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D.   Baker  McIntyre,   III,  Charlotte, North   Carolina,  for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Don Brown pled guilty to conspiracy to distribute,

possess     with      intent     to      distribute,         and      manufacture,

methamphetamine,       in    violation       of     21   U.S.C.      §§ 841(a)(1),

(b)(1)(C), 846 (2012).         The district court sentenced Brown to

120 months’ imprisonment, and he now appeals.                 Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the sentence imposed was erroneous in

light of Johnson v. United States, 135 S. Ct. 2551 (2015), and

McFadden v. United States, 135 S. Ct. 2298 (2015).                        Brown was

informed of his right to file a pro se supplemental brief, but

has not done so.

     With respect to counsel’s arguments, because Brown objected

neither to    the    presentence      report’s      assertion      that   he   was   a

career offender nor to the offense level calculation based on

drug quantity, those determinations are reviewed for plain error

only.     United States v. Carthorne, 726 F.3d 503, 509 (4th Cir.

2013).     “To     satisfy   plain    error       review,   the    defendant    must

establish that: (1) there is a sentencing error; (2) the error

is plain; and (3) the error affects his substantial rights.”

United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir.

2015).     “If the three-part plain error test is satisfied, we

must decide whether to cure the error, and should not do so

                                         2
unless the error seriously affects the fairness, integrity or

public     reputation    of    judicial       proceedings.”         Id.   (internal

quotation marks omitted).

     As to the determination that Brown qualified as a career

offender, we conclude that no plain error occurred.                        We have

never    addressed      whether    North      Carolina     felony    breaking    or

entering qualifies as a crime of violence absent consideration

of the residual clause, * and therefore the law is not settled in

a manner sufficient to satisfy the plain error test.                      Moreover,

even if we were inclined to find plain error, the district court

imposed the statutory minimum 120-month sentence, more than 200

months below the bottom of the Guidelines range.                     As a result,

any error committed by the district court did not impact Brown’s

sentence     and     therefore     “could       not      have   affected      [his]

substantial rights.”          United States v. Branch, 537 F.3d 328, 343

(4th Cir. 2008) (internal quotation marks omitted).

     We also conclude that the district court did not plainly

err in attributing 150 to 500 grams of methamphetamine to Brown.

In the plea agreement and factual basis that Brown signed, he



     * We have previously held that that breaking or entering,
“as interpreted by the North Carolina Supreme Court, sweeps no
more broadly than the generic elements of burglary” and
therefore qualifies as a predicate offense under the Armed
Career Criminal Act. United States v. Mungro, 754 F.3d 267, 272
(4th Cir. 2014).



                                          3
agreed that the amount of methamphetamine known to or reasonably

foreseeable     by    him   was    between    150    and   500    grams    of   actual

methamphetamine.       Brown reaffirmed this during the plea hearing.

To the extent that Brown relies on McFadden, that decision is

easily distinguishable from this case and is inapposite.

     In   accordance        with   Anders,    we    have   reviewed       the   entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Brown’s conviction and sentence.

This court requires that counsel inform Brown, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Brown requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for    leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Brown.

     We dispense with oral argument because the facts and legal

contentions     are    adequately     presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         4